The information in this case charged that E.T. Piquet, April 30, 1923, did have in his possession one gallon and one pint of corn whisky with the unlawful intent to sell the same, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for a period of 100 days and pay a fine of $100. From the judgment he appeals.
The only ground assigned for a reversal is that the verdict is not sustained by sufficient evidence.
The defendant is not represented by counsel in this court, and no brief in support of the assignments of error has been filed.
The evidence shows that under authority of a search warrant, three deputy sheriffs visited the premises occupied by the defendant, where they found and seized one gallon and a pint bottle of corn whisky and some smaller bottles partly full.
At the close of the state's evidence there was a motion by the defendant for a directed verdict on the ground that *Page 135 
there is not sufficient evidence on which to sustain a conviction, which was overruled; exception allowed.
There was no testimony offered on the part of the defense.
We have examined the record and are satisfied that the defendant had a fair and impartial trial. Finding the evidence sufficient and no prejudicial error of law occurring at the trial, the judgment of the lower court is affirmed.